Walton, J.
Neither a complaint nor an indictment for a criminal offense is sufficient in law, unless it states- the day, as well as the month and year, on which the supposed offense was committed. In this particular, the complaint in this case is fatally defective. It avers that " on sundry and divers days and times between the twenty-third day of September, A. D. 1885, and the thirtieth day of September, A. D. 1885,” the defendant did the acts complained of. But it does not state any particular day on which any one of the acts named was committed. Such an averment of time is not sufficient. State v. Baker, 34 Maine, 52; State v. Hanson, 39 Maine, 337, and authorities there cited.

Bxceptions sustained. Complaint quashed.

Peters, C. J., Virgin, Libbey, Emery and Haskell, JJ., concurred.